WOODLEY, Judge.
The complaint and information charged the sale of vodka and wine in a dry area.
Trial was by jury and the judgment of conviction appealed from is upon the following verdict:
“We, the jury find the defendant: GUILTY of the offense as charged in the information and assess his penalty at $500.00 fine or/and six months confinement in the County Jail.”
The charge submitted to the jury the punishment provided for the offense charged, namely, a fine of not less than $100.00 nor more than $1,000.00, or by imprisonment in jail not to exceed one year, or by both such fine and imprisonment.
The verdict returned by the jury and received and ordered entered of record is insufficient to sustain the court’s judgment for the recovery of a fine of $500.00 and for the imprisonment of the defendant for six months. It is obvious that the verdict is uncertain as to what punishment the jury intended to assess. Allen v. State, 138 Texas Cr. Rep. 303, 136 S.W. 2d 232; Cobb v. State, 139 Texas Cr. Rep. 337, 139 S.W. 2d 272; James v. State, 139 Texas Crim. Rep. 208, 139 S.W. 2d 587.
The judgment is reversed and the cause remanded.